Citation Nr: 1137919	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-50 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism to include as due to exposure to ionizing radiation. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to August 1994 and March 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a Board hearing at the RO in January 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issues on appeal.  The Veteran was afforded a VA examination in January 2010 to address the etiology of the Veteran's hypothyroidism.  The examiner noted that the claims file does not contain records regarding the Veteran's level of radiation exposure.  The examiner specifically noted that the radiation safety officer at whichever hospital the Veteran worked should have detailed records of her total amount of radiation.  He explained that radiation badges would indicate when an elevated level of radiation had occurred.  The Veteran has provided a list of hospitals that she worked at during her active duty.  The Board finds that these records are pertinent to the Veteran's claim and that the RO should attempt to obtain and associate the records with the claims file.  

Additionally, the Board finds that a new VA examination is required to address the etiology of the Veteran's hypothyroidism.  The Veteran asserts that symptoms of hypothyroidism appeared during her first period of active duty service.  The VA examiner in January 2010 noted a diagnosis of hypothyroidism in 2004 with significant symptoms of weight gain, hair loss, dry skin, and fatigue.  The Veteran's service treatment records show significant weight gain during service, beginning in November 1993.  The examiner did not address whether these in-service symptoms were early manifestations of hypothyroidism.  A new examination is necessary to determine if the Veteran's hypothyroidism began during service.  

Additionally, the Veteran testified that during her second period of active service, her hypothyroid symptoms required an increase in medication.  Therefore, if the examiner finds that the in-service symptoms during her first period of active duty are not indicative of hypothyroidism, the examiner should provide an opinion as to whether the Veteran's hypothyroidism was permanently aggravated during her second period of active service.  

Regarding the Veteran's plantar fasciitis, during the January 2011 hearing before the Board, the Veteran testified that she was scheduled for surgery in April 2011 for plantar fasciitis release.  The Board notes that those records are not included in the claims file.  Additionally, the Board acknowledges that the level of severity of the Veteran's plantar fasciitis may have increased or decreased as a result of the April 2011 surgery.  Therefore, the Board finds that the RO should first obtain the medical records related to the surgery, upon receipt of which the Veteran should then be scheduled for a new VA examination to determine the current level of severity of her plantar fasciitis.

Finally, regarding the Veteran's service-connected osteoarthritis, sacroiliac joint and sacroiliitis, left hip, the Board finds that a new VA examination is also necessary.  The Veteran testified during the January 2011 hearing that she experiences numbness and tingling as a result of her left hip disability.  The previous VA examination in August 2009 provided did not address any neurological manifestations of the Veteran's disability.  Additionally, the Board notes that the current description of the Veteran's disability "osteoarthritis, sacroiliac joint and sacroiliitis, left hip" may include multiple disabilities.  The VA examiner is requested to note whether any separate low back and left hip disabilities have been combined into a single service-connected disability.  The RO should then determine if a separate evaluation is warranted for a low back disability, left hip disability, and neurological disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all records regarding the Veteran's exposure from the radiation safety officers at Tripler Army Medical Center, Honolulu, HI (1988-1990, 1992-1994), Womack Army Medical Center, Fort Bragg, NC (1990-1992), and Moncrief Army Community Hospital, Fort Jackson, SC (1994-present).  All attempts to obtain these records should be documented in the claims file.  If the search for such records is unsuccessful, this should be documented in the claims file.

2.  The RO/AMC should obtain and associate with the claims file all VA records from the VA Medical Center (VAMC) in Columbia, South Carolina related to the April 2011 plantar fasciitis release surgery.  All attempts to obtain these records should be documented in the claims file.  If the search for such records is unsuccessful, this should be documented in the claims file.

3.  The Veteran should be afforded a VA endocrine diseases examination to ascertain the nature and etiology of her hypothyroidism.  The claims file should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

a)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypothyroidism had its onset during service or is causally or etiologically related to service.  Specifically, the examiner should address the Veteran's significant weight gain during her first period of active service and any records from the radiation safety officers at the Veteran's hospitals.

b)  The examiner should, alternatively, offer an opinion as to whether the Veteran's hypothyroidism clearly and unmistakably preexisted her second period of service, and whether such disability clearly and unmistakably did NOT undergo an increase in severity beyond natural progression during service.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be scheduled for a VA orthopedic examination to ascertain and evaluate the current level of severity of the Veteran's left foot plantar fasciitis and osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  The claims file should be made available to and reviewed by the examiner in connection with the new examination.  Any medically indicated special tests should be accomplished.  

With both disabilities, the examiner should conduct range of motion studies and should comment on painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

As to the Veteran's osteoarthritis, sacroiliac joint and sacroiliitis, left hip, the examiner must ascertain and evaluate the etiology and current level of severity of any neurological symptoms related to the service-connected disability.  The examiner should clearly indicate whether the Veteran's disability is manifested by separate left hip and low back disabilities and report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The examiner should clearly state whether the Veteran's reported neurological symptoms are etiologically related to her service-connected osteoarthritis, sacroiliac joint and sacroiliitis, left hip.  If they are related, the examiner should report the extent of the Veteran's neurological disability (e.g., mild, moderate, severe, or total).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hypothyroidism or a higher initial disability rating for left foot plantar fasciitis may be granted.  The RO/AMC should also readjudicate the claim for a higher rating for osteoarthritis, sacroiliac joint and sacroiliitis, left hip, and should determine whether separate ratings are warranted for sacroiliac joint and neurological disabilities. The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


